Case 4:20-cv-00672 Document 11-7 Filed on 10/08/20 in TXSD Page 1 of 2




               EXHIBIT G
    Case 4:20-cv-00672 Document 11-7 Filed on 10/08/20 in TXSD Page 2 of 2


From:               Yvonnilda Muniz
To:                 Melissa Goins; Erik Nichols
Subject:            Ethlokia Plumber/K.W. v. HCDE
Date:               Monday, October 5, 2020 12:20:10 PM


Melissa -

Tomorrow is the deadline for me to submit expert reports. I am writing to see if you all agree
or are opposed to an extension to that deadline. I will agree to an equal extension of time for
you all to submit expert reports. I would like to request a months extension. The reasons I
will offer are my health (I am trying a new medication prescribed by the specialist but need
time to see if it will work) and the difficulty to get records because of COVID. Do you all
agree?

Yvonnilda

Yvonnilda Muñiz

LAW OFFICE OF YVONNILDA MUNIZ, P.C.
P.O. BOX 92018
AUSTIN, TX 78709
OFFICE: 512.288.4279/512.633.9944
FAX: 888.398.8808
EMAIL: ygmuniz@outlook.com

CONFIDENTIALITY STATEMENT: This message and all attachments are confidential and may be protected by
the attorney-client and other privileges. Any review, use, dissemination, forwarding, printing, copying, disclosure or
distribution by persons other than the intended recipients is prohibited and may be unlawful.  Please delete this
message and any copy of it (in any form) without disclosing it. If you believe this message has been sent to you in
error, please notify the sender by replying to this transmission. Thank you for your cooperation.
